DETAILED ACTION
This action is in response to the claims filed 01/14/2022. Claims 1-24 are pending and have been examined. Claims 1, 3-13, 15-23 have been amended.

				Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 01/14/2022, with respect to the rejection(s) of claim(s) 1, 9, 13, 21 and under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jin et al. “Adaptive Model Predictive Control Using Diagonal Recurrent Neural Network” and thus the rejection is made non-final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim 21 recites “means for receiving a first measurement of a target system via a first wireless link” (Specification ¶0019) and “means for predicting a value” (Specification ¶0025 & ¶0035) and “means for transmitting” (Specification¶0019). Further, claim 22 “First neural network means” (Specification ¶0025/¶0035) and “second neural network means” (¶0025/¶0035) and “means for updating” (Specification Fig. 16 ¶0070).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-9, 10-14 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins et al US Document ID US2014249653A1, hereinafter Blevins. Further in view of Huang et al. “Neural-Network Predictive Control for Nonlinear Dynamic Systems With Time-Delay” hereinafter Huang. Further in view of Jin et al “Adaptive Model Predictive Control Using Diagonal Recurrent Neural Network” hereinafter Jin.

Claim 1 
Blevins teaches, A wireless feedback control system comprising: (¶0063 “While the control techniques described below are useful in, and are especially applicable to control routines that implement communications via wireless communication networks” the control techniques describe a system that implements wireless communications)  a receiver to receive a first measurement of a target system via a first wireless link; (¶0017 “The slow or intermittently received process variable measurements may be communicated to the predictor via a wireless communication network …the controller may execute or perform other desired types of controller algorithms, such as MPC, neural network or other model or non-model based control algorithms.” The first measurement, corresponding to process variable measurements, is communicated via a wireless network, which necessarily includes a receiver and a first wireless link. The neural network is part of the wireless feedback control system.) predict a future value of a state of the target system (¶0100 “the Kalman filter 404 of FIG. 4 attempts to estimate the actual value of the process variable” the kalman filter or any other prediction means described predicts the state of the system of actual value of a process variable.)  corresponding to a future time relative to a prior time associated with the first measurement, (¶109 “If the process has significant dead time …Thus, in this case, the residual calculation in the Kalman filter 704 is based on the difference between a predicted measurement value with dead time and the transmitted measurement value.” The predicted value by the kalman filter is a prediction for a future time relative to the transmitted measurement that occurred prior based on the dead time.) a time interval between the prior time and the future time (¶0101 “When there is significant process dead time, then the process model used in the Kalman filter may be modified to account for the delay in the process measurement reflecting changes in the process input” Dead time delay, or process delay, corresponds to a time interval between the prior time and future time) a first wireless link and a second wireless link (¶0051 “The controller 11 is coupled to one or more I/O devices 73 and 74 , each connected to a respective antenna 75 and 76 , and these I/O devices and antennas 73 - 76 operate as transmitters/receivers to perform wireless communications with the wireless field devices 61 - 64 and 71 via one or more wireless communication networks. The wireless communications between the field devices (e.g., the transmitters 60 - 64 and valve 71 ) may be performed using one or more known wireless communication protocols, such as the WirelessHART® protocol, the Ember protocol, a WiFi protocol, an IEEE wireless standard” ¶0017 “The slow or intermittently received process variable measurements may be communicated to the predictor via a wireless communication network” the communication channel established between the controller system and I/O or sensor devices is established through transmitters and recievers. The communication to and from the devices in communication, corresponds to a first and second link) and output the predicted future value of the state of the target system to a controller to generate a new value of the control signal; (¶0017 “the predictor may be an observer… that uses one or more process models to generate an estimate of a process variable to be provided at the input of the controller for use in producing a control signal for controlling the process, such as for use in controlling the process variable being estimated” The prediction means outputs a predicted value or process variable as input to a controller. The controller in response generates a control signal, corresponding to a new value of a control signal. )  
	Blevins does not explicitly teach, a first neural network and a second neural network to: [a first neural network and second neural network to] predict a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement,  the first neural network to predict an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal 
However, Huang when addressing issues related to a predictive control feedback system using a communication channel teaches, based on a first latency associated with the first wireless link and a second latency associated with a second wireless link, (Huang pg 1 Abstract “The dynamic system has constant input and feedback time delays due to a communications channel” a communication channel wired or wireless that is bidirectional as shown in figure 2, includes both a first and second link.) and a transmitter to transmit the new value of the control signal to the target system via the second wireless link.(Huang pg 5 Figure 6. As shown in the figure the new control value at time τ is sent through the input channel, the second wireless link, to the target system by a transmitter.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a communication channel, consisting of a first and second channel, whose structural delay or latency is accounted for by the system as taught by Huang to the disclosed invention of Blevins.
One of ordinary skill in the arts would have been motivated to make this modification in order because both Blevins and Huang teach neural network system for model predictive control, but Huang teaches a system capable of learning across delayed communication channels presenting “A new recurrent neural-network predictive feedback control structure for a class of (Huang Abstract)
Blevins/Huang does not explicitly teach, a first neural network and a second neural network to: [a first neural network and second neural network to] predict a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement,  the first neural network to predict an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time,  the second neural network to predict the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal; 
Jin however when addressing the use of cascaded neural network applied to model predictive control teaches, a first neural network and a second neural network to: (pg 2 “The overall configuration of the DRNN prediction model output (22) is shown in Fig. 2.” The diagonal recurrent neural network consists of cascaded neural networks 
    PNG
    media_image1.png
    204
    372
    media_image1.png
    Greyscale
)  predict a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first (pg 3 Section 3.2 “MPC solves online an open-loop optimal control problem subject to system dynamics and constraints at each time instant and implements only the first element of the control profile. At each sample instant k, plant measurements are obtained and a model of the process is used to predict the future outputs of the process.” The system predicts a future outputs relative to a first measured sample at a prior time instance. As shown in Figure 2 y(k) is used to predict y(k+1)) the first neural network to predict an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, (pg 3 Section 3.2 ¶ 01 “At each sample instant k , plant measurements are obtained and a model of the process is used to predict the future outputs of the process” pg 4 ¶01 “According to (5), The DRNN model of nonlinear process (1) can be rewritten to: 
    PNG
    media_image2.png
    26
    284
    media_image2.png
    Greyscale
 with reference to figure 2, the first stage of the NN cascade is given by the equation, y(k-1) is the first measurement, u(k-1) is the sequence of prior control values, finally y^(k) is the initial prediction.) the second neural network to predict the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal; (pg 4 ¶03 “Then the i-step-ahead prediction output of nonlinear process (1) can be obtained by using (26) in cascade form:
    PNG
    media_image3.png
    28
    239
    media_image3.png
    Greyscale
the next step in the cascade is the second neural network, which predicts y^(k+i) based on both control sequences and the prediction from the prior stage of the neural network corresponding to the first neural network)
Jin to the disclosed invention of Blevins/Huang.
One of ordinary skill in the arts would have been motivated to make this modification because the cascaded neural network based on particle swam optimization “overcomes effectively the shortcoming of descent-based nonlinear programming method on the initial condition sensitivity” (Abstract Jin) resulting in an “effective control scheme with excellent tracking performance and strong robustness” (Jin conclusion pg 5)
Claim 2
	Blevins/Huang/Jin teaches claim 1
	Further Huang teaches, wherein the receiver is a first receiver, the transmitter is a first transmitter, and the first wireless link and the second wireless link are implemented by a wireless time sensitive network that is to provide time synchronization between (i) the first receiver and a second transmitter that is to transmit the first measurement of the target system to the first receiver via the first wireless link, and (ii) the first transmitter and a second receiver that is to receive the new value of the control signal transmitted by the first transmitter via the second wireless link. (pg 5 ¶04 “The communication channel has two time-delays. One is in the input channel, another is in the feedback channel…. it might be useful to use the Smith predictor principle discussed in the previous subsection to deal with the time delays.” The smith predictor described in section IV is a method for modeling the delays in the two communications links using the transfer function described in equation (22). This characterization of the two communication links or channels is a method of time synchronization of the two communication links, because it accounts for the delays that characterize both wireless links.)

Claim 6
Blevins/Huang/Jin teaches claim 1
Further Jin teaches, wherein the time interval between the prior time and the future time is sampled to include a first number of sample times ( pg 2 column 2 ¶02 “Then nonlinear process (1) can be realized with the above DRNN 
    PNG
    media_image4.png
    25
    215
    media_image4.png
    Greyscale
  with 
    PNG
    media_image5.png
    38
    311
    media_image5.png
    Greyscale
 where ) y(k , ) u(k are the sampled process output and intput at sample instant k respectively” each neural network in the cascade predicts 1 step ahead using the sampled control u(k) and process y(k), with a cascaded neural network shown in Figure 2, the number between the first sample and the future time is the prediction horizon, NP. Pg 4 column 1 ¶06 “From (22), it may be seen that ) yˆ(k + i is a nonlinear function of the future control input sequence U=[u(k) u(k+1) … u(k+Np-1)]^T”) the first one of the prior sequence of values of the control signal corresponds to a first sample time representative of the prior time, the predicted initial value of the state of the target system corresponds to one sample time after the first sample time, and the remaining ones of the prior sequence of values of the control signal correspond to ones of the first number of samples times after the first sample time.  
( see figure 2 
    PNG
    media_image6.png
    253
    382
    media_image6.png
    Greyscale
as shown the first neural network receives as input the first control value in the sequence over time u(k), corresponding to the first sample time. The output of the first neural network is one step later at k+1, the initial predicted state is y(k+1). The remaining control values after u(k) are fed into the second neural network u(k+1) )


Claim 7
Blevins/Huang/Jin teaches claim 6
Further Jin teaches, wherein the second neural network is to predict a plurality of predicted values of the state of the target system corresponding respectively to respective sample times between the predicted initial value and the predicted future value (pg 4 see figure 2, the second neural network predicts the values y(k+2), y(k+3)…y(k+Np), corresponding to a plurality of predicted values between the predicted initial value, y(k+1), and the predicted future value ,y(k+Np).) the second neural network to predict respective ones of the plurality of predicted values iteratively based on application of the remaining ones of the prior sequence of values of the control signal sequentially to the second neural network. (see figure 2, as shown in the figure each stage of the second neural network takes the next sampled control value in the sequence in order to make the one step ahead prediction, and the previously predicted next step value, y. Therefore, the values are iteratively predicted while sequentially receiving prior control signals.)

Claim 8
Blevins/Huang/Jin teaches claim 1
Huang teaches, further including a neural network updater to update at least one of the first neural network or the second neural network based on an error ( pg 3 column 2 last paragraph “Let the RNN weight tuning be provided by… 
    PNG
    media_image7.png
    40
    263
    media_image7.png
    Greyscale
” the weight tuner or neural network updates is based on an error term x̃.) error between the first measurement and a delayed reference value representative of a target state of the target system corresponding to the prior time associated with the first measurement. ( pg 3 column 2 second to last paragraph “
    PNG
    media_image8.png
    28
    76
    media_image8.png
    Greyscale
 is the estimation error between the real state and the estimator state” the estimation error is based on the error between the measured real state from the “plant” and the delayed prediction from the estimator, where the estimator output which is the predicted target state of the system from a prior time. This is shown in figure 7)
Claim 9
	Blevins teaches, at least one non-transitory computer readable medium comprising computer readable instructions which, when executed, cause at least one processor to at least (¶0148 “any of the units, blocks, modules, switches, combiners, adders, gain blocks, etc. described herein may executed as software or firmware that is stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium”) (¶0100 “the Kalman filter 404 of FIG. 4 attempts to estimate the actual value of the process variable” the kalman filter or any other prediction means described predicts the state of the system of actual value of a process variable.)  corresponding to a future time relative to a prior time associated with a first measurement of the target system (¶109 “If the process has significant dead time …Thus, in this case, the residual calculation in the Kalman filter 704 is based on the difference between a predicted measurement value with dead time and the transmitted measurement value.” The predicted value by the kalman filter is a prediction for a future time relative to the transmitted measurement that occurred prior based on the dead time.)  time interval between the prior time and the future time (¶0101 “When there is significant process dead time, then the process model used in the Kalman filter may be modified to account for the delay in the process measurement reflecting changes in the process input” Dead time delay, or process delay, corresponds to a time interval between the prior time and future time) obtained via a first wireless link (¶0051 “The controller 11 is coupled to one or more I/O devices 73 and 74 , each connected to a respective antenna 75 and 76 , and these I/O devices and antennas 73 - 76 operate as transmitters/receivers to perform wireless communications with the wireless field devices 61 - 64 and 71 via one or more wireless communication networks. The wireless communications between the field devices (e.g., the transmitters 60 - 64 and valve 71 ) may be performed using one or more known wireless communication protocols, such as the WirelessHART® protocol, the Ember protocol, a WiFi protocol, an IEEE wireless standard” ¶0017 “The slow or intermittently received process variable measurements may be communicated to the predictor via a wireless communication network” the communication channel established between the controller system and I/O or sensor devices is established through transmitters and receivers. The communication to and from the devices in communication, corresponds to a first and second link and output the predicted value of the state of the target system to a controller that is to generate a new value of the control signal (¶0017 “the predictor may be an observer… that uses one or more process models to generate an estimate of a process variable to be provided at the input of the controller for use in producing a control signal for controlling the process, such as for use in controlling the process variable being estimated” The prediction means outputs a predicted value or process variable as input to a controller. The controller in response generates a control signal, corresponding to a new value of a control signal. )  
Blevins does not explicitly teach, a first neural network and a second neural network to: [a first neural network and second neural network to] predict a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement,  the first neural network to predict an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time,  the second neural network to predict the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal; based on a first latency associated with the first wireless link and a second latency associated with a second wireless link, the control signal that is to be sent to the target system via the second wireless link.
However, Huang when addressing issues related to a predictive control feedback system using a communication channel teaches, based on a first latency associated with the first wireless link and a second latency associated with a second wireless link, (Abstract “The dynamic system has constant input and feedback time delays due to a communications channel” a communication channel wired or wireless that is bidirectional as shown in figure 2, includes both a first and second link.) the control signal that is to be sent to the target system via the second wireless link. (pg 5 Figure 6. As shown in the figure the new control value at time τ is sent through the input channel, the second wireless link, to the target system by a transmitter.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a communication channel, consisting of a first and second channel, whose structural delay or latency is accounted for by the system as taught by Huang to the disclosed invention of Blevins.
One of ordinary skill in the arts would have been motivated to make this modification in order because both Blevins and Huang teach neural network system for model predictive control, but Huang teaches a system capable of learning across delayed communication channels presenting “A new recurrent neural-network predictive feedback control structure for a class of uncertain nonlinear dynamic time delay systems in canonical form is developed and analyzed. The dynamic system has constant input and feedback time delays due to a communications channel” (Huang Abstract)
Blevins/Huang does not explicitly teach, a first neural network and a second neural network to: [a first neural network and second neural network to] predict a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement,  the first neural network to predict an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the 
Jin however when addressing the use of cascaded neural network applied to model predictive control teaches, a first neural network and a second neural network to: ( pg 2 “The overall configuration of the DRNN prediction model output (22) is shown in Fig. 2.” The diagonal recurrent neural network consists of cascaded neural networks 
    PNG
    media_image1.png
    204
    372
    media_image1.png
    Greyscale
)  predict a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement, (pg 3 Section 3.2 “MPC solves online an open-loop optimal control problem subject to system dynamics and constraints at each time instant and implements only the first element of the control profile. At each sample instant k, plant measurements are obtained and a model of the process is used to predict the future outputs of the process.” The system predicts a future output relative to a first measured sample at a prior time instance. As shown in Figure 2 y(k) is used to predict y(k+1)) the first neural network to predict an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, (pg 3 Section 3.2 ¶ 01 “At each sample instant k , plant measurements are obtained and a model of the process is used to predict the future outputs of the process” pg 4 ¶01 “According to (5), The DRNN model of nonlinear process (1) can be rewritten to: 
    PNG
    media_image2.png
    26
    284
    media_image2.png
    Greyscale
 with reference to figure 2, the first stage of the NN cascade is given by the equation, y(k-1) is the first measurement, u(k-1) is the sequence of prior control values, finally y^(k) is the initial prediction.) the second neural network to predict the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal; (pg 4 ¶03 “Then the i-step-ahead prediction output of nonlinear process (1) can be obtained by using (26) in cascade form:
    PNG
    media_image3.png
    28
    239
    media_image3.png
    Greyscale
the next step in the cascade is the second neural network, which predicts y^(k+i) based on both control sequences and the prediction from the prior stage of the neural network corresponding to the first neural network)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a cascaded neural network trained with particle swarm optimization as taught by Jin to the disclosed invention of Blevins/Huang.
One of ordinary skill in the arts would have been motivated to make this modification because the cascaded neural network based on particle swam optimization “overcomes effectively the shortcoming of descent-based nonlinear programming method on the initial condition sensitivity” (Abstract Jin) resulting in an “effective control scheme with excellent tracking performance and strong robustness” (Jin conclusion pg 5)
Claim 10
	Claim 10 is rejected for the reasons set forth in the dependent claim 9 and claim 6.
Claim 11
	Claim 11 is rejected for the reasons set forth in the dependent claim 10 and claim 7.
Claim 12
	Claim 12 is rejected for the reasons set forth in the dependent claim 9 and claim 8.

Claim 13
Blevins teaches, A wireless feedback control method comprising: (¶0063 “While the control techniques described below are useful in, and are especially applicable to control routines that implement communications via wireless communication networks” the control techniques describe a system that implements wireless communications)  accessing a first measurement of a target system received via a first wireless link; with… a neural network (¶0017 “The slow or intermittently received process variable measurements may be communicated to the predictor via a wireless communication network …the controller may execute or perform other desired types of controller algorithms, such as MPC, neural network or other model or non-model based control algorithms.” The first measurement, corresponding to process variable measurements, is communicated via a wireless network, which necessarily includes a receiver and a first wireless link. The neural network is part of the wireless feedback control system.) predicting, a future value of a state of the target system (¶0100 “the Kalman filter 404 of FIG. 4 attempts to estimate the actual value of the process variable” the kalman filter or any other prediction means described predicts the state of the system of actual value of a process variable.)  corresponding to a future time relative to a prior time associated with the first measurement (¶109 “If the process has significant dead time …Thus, in this case, the residual calculation in the Kalman filter 704 is based on the difference between a predicted measurement value with dead time and the transmitted measurement value.” The predicted value by the kalman filter is a prediction for a future time relative to the transmitted measurement that occurred prior based on the dead time.) a time interval between the prior time and the future time (¶0101 “When there is significant process dead time, then the process model used in the Kalman filter may be modified to account for the delay in the process measurement reflecting changes in the process input” Dead time delay, or process delay, corresponds to a time interval between the prior time and future time) the first wireless link… a second wireless link (¶0051 “The controller 11 is coupled to one or more I/O devices 73 and 74 , each connected to a respective antenna 75 and 76 , and these I/O devices and antennas 73 - 76 operate as transmitters/receivers to perform wireless communications with the wireless field devices 61 - 64 and 71 via one or more wireless communication networks. The wireless communications between the field devices (e.g., the transmitters 60 - 64 and valve 71 ) may be performed using one or more known wireless communication protocols, such as the WirelessHART® protocol, the Ember protocol, a WiFi protocol, an IEEE wireless standard” ¶0017 “The slow or intermittently received process variable measurements may be communicated to the predictor via a wireless communication network” the communication channel established between the controller system and I/O or sensor devices is established through transmitters and receivers. The communication to and from the devices in communication, corresponds to a first and second link) outputting the predicted future value of the state of the target system to a controller that is to generate a new value of the control signal; (¶0017 “the predictor may be an observer… that uses one or more process models to generate an estimate of a process variable to be provided at the input of the controller for use in producing a control signal for controlling the process, such as for use in controlling the process variable being estimated” The prediction means outputs a predicted value or process variable as input to a controller. The controller in response generates a control signal, corresponding to a new value of a control signal. )  
	Blevins does not explicitly teach,  predicting, with a first neural network and second neural network a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement,  including (i) predicting, with the first neural network an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, and (ii) predicting, with the second neural network the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal; based on a first latency associated with first wireless link and a second latency associated with a second wireless link, and sending the new value of the control signal to the target system via the second wireless link.
However, Huang when addressing issues related to a predictive control feedback system using a communication channel teaches, based on a first latency of the first wireless link and a second latency associated with a second wireless link, (Abstract “The dynamic system has constant input and feedback time delays due to a communications channel” a communication channel wired or wireless that is bidirectional as shown in figure 2, includes both a first and second link.) and sending the new value of the control signal to the target system via the second wireless link. (Figure 6. As shown in the figure the new control value at time τ is sent through the input channel, the second wireless link, to the target system by a transmitter.)
Huang to the disclosed invention of Blevins.
One of ordinary skill in the arts would have been motivated to make this modification in order because both Blevins and Huang teach neural network system for model predictive control, but Huang teaches a system capable of learning across delayed communication channels presenting “A new recurrent neural-network predictive feedback control structure for a class of uncertain nonlinear dynamic time delay systems in canonical form is developed and analyzed. The dynamic system has constant input and feedback time delays due to a communications channel” (Huang Abstract)
Blevins/Huang does not explicitly teach,  predicting, with a first neural network and second neural network a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement,  including (i) predicting, with the first neural network an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, and (ii) predicting, with the second neural network the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal; 
Jin however when addressing the use of cascaded neural network applied to model predictive control teaches, predicting, with a first neural network and second neural network ( pg 2 “The overall configuration of the DRNN prediction model output (22) is shown in Fig. 2.” The diagonal recurrent neural network consists of cascaded neural networks 
    PNG
    media_image1.png
    204
    372
    media_image1.png
    Greyscale
)  a future value of a state of the target system corresponding to a future time relative to a prior time associated with the first measurement, (pg 3 Section 3.2 “MPC solves online an open-loop optimal control problem subject to system dynamics and constraints at each time instant and implements only the first element of the control profile. At each sample instant k, plant measurements are obtained and a model of the process is used to predict the future outputs of the process.” The system predicts a future outputs relative to a first measured sample at a prior time instance. As shown in Figure 2 y(k) is used to predict y(k+1)) including (i) predicting, with the first neural network an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, (Section 3.2 ¶ 01 “At each sample instant k , plant measurements are obtained and a model of the process is used to predict the future outputs of the process” pg 4 ¶01 “According to (5), The DRNN model of nonlinear process (1) can be rewritten to: 
    PNG
    media_image2.png
    26
    284
    media_image2.png
    Greyscale
 with reference to figure 2, the first stage of the NN cascade is given by the equation, y(k-1) is the first measurement, u(k-1) is the sequence of prior control values, finally y^(k) is the initial prediction.) and (ii) predicting, with the second (pg 4 ¶03 “Then the i-step-ahead prediction output of nonlinear process (1) can be obtained by using (26) in cascade form:
    PNG
    media_image3.png
    28
    239
    media_image3.png
    Greyscale
the next step in the cascade is the second neural network, which predicts y^(k+i) based on both control sequences and the prediction from the prior stage of the neural network corresponding to the first neural network)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a cascaded neural network trained with particle swarm optimization as taught by Jin to the disclosed invention of Blevins/Huang.
One of ordinary skill in the arts would have been motivated to make this modification because the cascaded neural network based on particle swam optimization “overcomes effectively the shortcoming of descent-based nonlinear programming method on the initial condition sensitivity” (Abstract Jin) resulting in an “effective control scheme with excellent tracking performance and strong robustness” (Jin conclusion pg 5)
Claim 14 
	Claim 14 is rejected because of the reason set forth in claim 2 and the dependent claim 13
Claim 18
	Claim 18 is rejected because of the reason set forth in claim 6 and the dependent claim 13
Claim 19
	Claim 19 is rejected for the reasons set forth in the dependent claim 18 and claim 7.
Claim 20
	Claim 20 is rejected for the reasons set forth in the dependent claim 13 and claim 8.

Claim 21
Blevins teaches, A wireless feedback control method comprising: (¶0063 “While the control techniques described below are useful in, and are especially applicable to control routines that implement communications via wireless communication networks” the control techniques describe a system that implements wireless communications)  means for receiving a first measurement of a target system via a first wireless link (¶0017 “The slow or intermittently received process variable measurements may be communicated to the predictor via a wireless communication network …the controller may execute or perform other desired types of controller algorithms, such as MPC, neural network or other model or non-model based control algorithms.” The first measurement, corresponding to process variable measurements, is communicated via a wireless network, which necessarily includes a receiver and a first wireless link. The neural network is part of the wireless feedback control system.) means for predicting a value of a state of the target system (¶0100 “the Kalman filter 404 of FIG. 4 attempts to estimate the actual value of the process variable” the kalman filter or any other prediction means described predicts the state of the system of actual value of a process variable.)  corresponding to a future time relative to a prior time associated with the first measurement (¶109 “If the process has significant dead time …Thus, in this case, the residual calculation in the Kalman filter 704 is based on the difference between a predicted measurement value with dead time and the transmitted measurement value.” The predicted value by the kalman filter is a prediction for a future time relative to the transmitted measurement that occurred prior based on the dead time.) a time interval between the prior time and the future time (¶0101 “When there is significant process dead time, then the process model used in the Kalman filter may be modified to account for the delay in the process measurement reflecting changes in the process input” Dead time delay, or process delay, corresponds to a time interval between the prior time and future time) the first wireless link… a second wireless link (¶0051 “The controller 11 is coupled to one or more I/O devices 73 and 74 , each connected to a respective antenna 75 and 76 , and these I/O devices and antennas 73 - 76 operate as transmitters/receivers to perform wireless communications with the wireless field devices 61 - 64 and 71 via one or more wireless communication networks. The wireless communications between the field devices (e.g., the transmitters 60 - 64 and valve 71 ) may be performed using one or more known wireless communication protocols, such as the WirelessHART® protocol, the Ember protocol, a WiFi protocol, an IEEE wireless standard” ¶0017 “The slow or intermittently received process variable measurements may be communicated to the predictor via a wireless communication network” the communication channel established between the controller system and I/O or sensor devices is established through transmitters and receivers. The communication to and from the devices in communication, corresponds to a first and second link) the means for predicting to output the predicted future value of the state of the target system to a controller to generate a new value of the control signal (¶0017 “the predictor may be an observer… that uses one or more process models to generate an estimate of a process variable to be provided at the input of the controller for use in producing a control signal for controlling the process, such as for use in controlling the process variable being estimated” The prediction means outputs a predicted value or process variable as input to a controller. The controller in response generates a control signal, corresponding to a new value of a control signal. )  
	Blevins does not explicitly teach, based on a first latency associated with the first wireless link and a second latency associated with a second wireless link, and means for transmitting the new value of the control signal to the target system via the second wireless link. including (i) first neural network means for predicting an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, and (ii) second neural network means for predicting the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal;
However, Huang when addressing issues related to a predictive control feedback system using a communication channel teaches, based on a first latency associated with the first wireless link and a second latency associated with a second wireless link,  (Abstract “The dynamic system has constant input and feedback time delays due to a communications channel” a communication channel wired or wireless that is bidirectional as shown in figure 2, includes both a first and second link.) and means for transmitting the new value of the control signal to the target system via the second wireless link.  (Figure 6. As shown in the figure the new control value at time τ is sent through the input channel, the second wireless link, to the target system by a transmitter.)
	It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a communication channel, consisting of a first and Huang to the disclosed invention of Blevins.
One of ordinary skill in the arts would have been motivated to make this modification in order because both Blevins and Huang teach neural network system for model predictive control, but Huang teaches a system capable of learning across delayed communication channels presenting “A new recurrent neural-network predictive feedback control structure for a class of uncertain nonlinear dynamic time delay systems in canonical form is developed and analyzed. The dynamic system has constant input and feedback time delays due to a communications channel” (Huang Abstract)
	Blevins/Huang does not explicitly teach, including (i) first neural network means for predicting an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, and (ii) second neural network means for predicting the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal;
Jin however when addressing the use of cascaded neural network applied to model predictive control teaches, including (i) first neural network means for predicting an initial value of the state of the target system based on the first measurement and a first one of a prior sequence of values of a control signal previously generated to control the target system during the time interval between the prior time and the future time, (Section 3.2 ¶ 01 “At each sample instant k , plant measurements are obtained and a model of the process is used to predict the future outputs of the process” pg 4 ¶01 “According to (5), The DRNN model of nonlinear process (1) can be rewritten to: 
    PNG
    media_image2.png
    26
    284
    media_image2.png
    Greyscale
 with reference to figure 2, the first stage of the NN cascade is given by the equation, y(k-1) is the first measurement, u(k-1) is the sequence of prior control values, finally y^(k) is the initial prediction.) and (ii) second neural network means for predicting the future value of the state of the target system based on the initial value predicted by the first neural network and remaining ones of the prior sequence of values of the control signal; (pg 4 ¶03 “Then the i-step-ahead prediction output of nonlinear process (1) can be obtained by using (26) in cascade form:
    PNG
    media_image3.png
    28
    239
    media_image3.png
    Greyscale
the next step in the cascade is the second neural network, which predicts y^(k+i) based on both control sequences and the prediction from the prior stage of the neural network corresponding to the first neural network)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a cascaded neural network trained with particle swarm optimization as taught by Jin to the disclosed invention of Blevins/Huang.
One of ordinary skill in the arts would have been motivated to make this modification because the cascaded neural network based on particle swam optimization “overcomes effectively the shortcoming of descent-based nonlinear programming method on the initial condition sensitivity” (Abstract Jin) resulting in an “effective control scheme with excellent tracking performance and strong robustness” (Jin conclusion pg 5)

Claim 22
	Claim 22 is rejected because of the reason set forth in claim 6 and the dependent claim 21
Claim 23
	Claim 23 is rejected for the reasons set forth in the dependent claim 22 and claim 7.
Claim 24
	Claim 24 is rejected for the reasons set forth in the dependent claim 21 and claim 8.


Claim 3-5 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blevins/Huang/Jin, as applied above, and further in view of D.L. Mills “Network Time Protocol (NTP)” hereinafter Mills.
Claim 3
	Blevins/Huang/Jin teaches claim 2
	Blevins/Huang/Jin does not explicitly teach, wherein the first receiver is to receive the first measurement in a message from the second transmitter via the first wireless link, the message to include a timestamp to identify a first time at which the second transmitter transmitted the message, the first receiver to determine the first latency associated with the first wireless link based on the timestamp and a second time at which the first receiver received the message.
	However Mills, when addressing issues related to wireless network protocol applicable to a latency sensitive communication channel teaches, wherein the first receiver is to receive the first measurement in a message from the second transmitter via the first wireless link, the message to include a timestamp to identify a first time at which the second transmitter transmitted the message, the first receiver to determine the first latency associated with the first wireless link based on the timestamp and a second time at which the first receiver received the message. (pg 6 "An NTP message is constructed as follows (see Appendix B). The source peer constructs…it copies into the Receive Timestamp and Transmit Timestamp fields the data saved from the latest message received from the destination peer and, finally, computes the Originate Timestamp field… The destination peer calculates the roundtrip delay and clock offset relative to the source peer as follows" Mills establishes a protocol for transmitter and receiver communication in a delay sensitive channel. Timestamps are included when sending data between peers, or transmitter and receiver pairs.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a communication scheme between transmitter and receiver that includes a timestamp to indicate the receiver and transmission time as taught by Mills to the disclosed invention of Blevins/Huang/Jin.
One of ordinary skill in the arts would have been motivated to make this modification because Blevins/Huang/Jin present a system which experiences communication delays between transmitter and receiver, and Mills presents a system for addressing such delays stating“the Network Time Protocol (NTP), a protocol for synchronizing a set of network clocks using a set of distributed clients and servers… It is evolved from the Time Protocol and the ICMP Timestamp message and is a suitable replacement for both… Other mechanisms have been specified in the Internet protocol suite to record and transmit the time at which an event takes place” (Introduction Mills)
Claim 4
	Blevins/Huang/Jin teaches claim 2
	Blevins/Huang/Jin does not explicitly teach, wherein the first transmitter is to transmit the first one of the prior sequence of values of the control signal in a message to the second receiver via the second wireless link, the message to include a timestamp to identify a first time 
	However Mills, when addressing issues related to wireless network protocol applicable to a latency sensitive communication channel teaches, wherein the first transmitter is to transmit the first one of the prior sequence of values of the control signal in a message to the second receiver via the second wireless link, the message to include a timestamp to identify a first time at which the first transmitter transmitted the message, the first transmitter to determine the second latency associated with the second wireless link based on a report from the second receiver in response to the message. (pg 6 "An NTP message is constructed as follows (see Appendix B). The source peer constructs…it copies into the Receive Timestamp and Transmit Timestamp fields the data saved from the latest message received from the destination peer and, finally, computes the Originate Timestamp field… The destination peer calculates the roundtrip delay and clock offset relative to the source peer as follows" Mills establishes a protocol for transmitter and receiver communication in a delay sensitive channel. Timestamps are included when sending data between peers, or transmitter and receiver pairs.)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a communication scheme between transmitter and receiver that includes a timestamp to indicate the receiver and transmission time as taught by Mills to the disclosed invention of Blevins/Huang/Jin.
One of ordinary skill in the arts would have been motivated to make this modification because Blevins/Huang/Jin present a system which experiences communication delays between Mills presents a system for addressing such delays stating“the Network Time Protocol (NTP), a protocol for synchronizing a set of network clocks using a set of distributed clients and servers… It is evolved from the Time Protocol and the ICMP Timestamp message and is a suitable replacement for both… Other mechanisms have been specified in the Internet protocol suite to record and transmit the time at which an event takes place” (Introduction Mills)
Claim 5
	Blevins/Huang/Jin teaches claim 2
	Blevins/Huang/Jin does not explicitly teach, wherein the second latency associated with the first wireless link corresponds to at least one of a maximum latency of the second wireless link, a minimum latency of the second wireless link, an average latency for the second wireless link, or a probabilistic latency value for the second wireless link.
	However Mills, when addressing issues related to wireless network protocol applicable to a latency sensitive communication channel teaches, wherein the second latency associated with the second wireless link corresponds to at least one of a maximum latency of the second wireless link, a minimum latency of the second wireless link, an average latency for the second wireless link, or a probabilistic latency value for the second wireless link. (pg 6 "An NTP message is constructed as follows (see Appendix B). The source peer constructs…it copies into the Receive Timestamp and Transmit Timestamp fields the data saved from the latest message received from the destination peer and, finally, computes the Originate Timestamp field… The destination peer calculates the roundtrip delay and clock offset relative to the source peer as follows… The implicit assumption in the above is that the one-way delay is statistically half the roundtrip delay and that the intrinsic drift rates of both the client and server clocks are small and close to the same value." The one way delay calculated from the roundtrip delay corresponds to the average delay in the wireless link. Round trip delays is equal to (path1 delay + path2 delay). Half of this value is equal to the average.
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a communication scheme between transmitter and receiver that includes a timestamp to indicate the receiver and transmission time as taught by Mills to the disclosed invention of Blevins/Huang/Jin.
One of ordinary skill in the arts would have been motivated to make this modification in order to implement “the Network Time Protocol (NTP), a protocol for synchronizing a set of network clocks using a set of distributed clients and servers… It is evolved from the Time Protocol and the ICMP Timestamp message and is a suitable replacement for both… Other mechanisms have been specified in the Internet protocol suite to record and transmit the time at which an event takes place” (Introduction Mills)
Claim 15
	Claim 15 is rejected because of the reason set forth in claim 3 and the dependent claim 13
Claim 16
	Claim 16 is rejected because of the reason set forth in claim 4 and the dependent claim 13
Claim 17
	Claim 17 is rejected because of the reason set forth in claim 5 and the dependent claim 16

Conclusion
Prior art
Dierks et al. “Output Feedback Control of a Quadrotor UAV Using Neural Networks” discusses a control system for a UAV with a neural network for control, feedback and observation.
Na et al. “Adaptive neural network predictive control for nonlinear pure feedback systems with input delay” discusses a system for an adaptive control system with a prediction neural network and a feedback controller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/J.R.G./
Examiner, Art Unit 2122    
                                                                                                                                                                                                    
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145